Citation Nr: 1641136	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  05-03 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as due to radiation exposure and asbestos exposure.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1960 to December 1962. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the RO in Waco, Texas which denied service connection for prostate cancer. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) during a December 2014 videoconference hearing held at the RO.  Transcripts of the hearings are of record and have been reviewed. 

This matter was remanded by the Board in April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran has contended that he was exposed to ionizing radiation during service, which caused his prostate cancer.  He stated in April 2010 and December 2014 statements that in July 1962, while aboard the USS Carpenter, he was issued eye protection for observation of a nuclear test.  Prostate cancer is among the enumerated radiogenic diseases.  38 C.F.R. § 3.311(b) (2015).  In light of the Veteran's statements, the Board finds a remand required to determine whether and to what extent the Veteran was exposed to radiation during service.

As well, the Veteran appeared for a VA examination in November 2015, in which the examiner concluded the Veteran's prostate cancer residuals are less likely than not related to service, stating that the medical evidence does not support a relationship between prostate cancer and asbestos exposure.  In May 2016, the Veteran submitted a private opinion stating that it is at least as likely as not that the residuals of prostate cancer are secondary to asbestos exposure, citing to medical evidence.  A remand is required for a second VA examiner's opinion to consider the conflicting evidence for possible clarification.

Finally, the Board notes the positive medical opinion was submitted after the latest Supplemental Statement of the Case (SSOC).  A full review of the evidence submitted since the latest SSOC is required for RO/AOJ readjudication of the case, before the case is returned to the Board.

Accordingly, the case is REMANDED for the following action:

1. Follow the procedures of 38 C.F.R. § 3.311, 
obtain a dose estimate and, as appropriate, refer to the 
Under Secretary for Benefits.  See M21-1
IV.ii.1.C.3.e., Requesting Verification of Exposure to 
Ionizing Radiation by Reason of Military Duties.  All efforts to obtain this information should be documented in the claims file.

If the Veteran has not been exposed to radiation, evidence indicating such should be clearly documented in the claims file.

2. Send the Veteran's claims file to an appropriate VA examiner as to prostate cancer, or another appropriate examiner, for an addendum opinion.  If examination of the Veteran is required to respond to the Board's inquires, one should be conducted.

Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand. 

The examiner is requested to consider the November 2015 VA examination and the May 2016 private opinion regarding the relationship between prostate cancer and asbestos exposure, and clarify, to the extent possible, whether it is at least as likely as not (50 percent probability or greater) that asbestos exposure causes or aggravates prostate cancer and its residuals.

The examiner should specifically address the internet articles submitted by the Veteran's representative which address a possible relationship between prostate cancer and asbestos exposure.

Any opinion expressed must be accompanied by supporting rationale.  If the examiner determines a response is speculative, he or she is asked to explain why.

3. Thereafter, and after undertaking any additional 
development deemed necessary, readjudicate the 
issue on appeal with particular attention to the evidence submitted after the latest SSOC.  If any benefit sought remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case 
and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




